Citation Nr: 9931029	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from March 1969 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  This case 
has been remanded by the Board several times with the most 
remand being in December 1998.  The Board is satisfied that 
the Remand directives have been satisfied.  

In March 1999, the veteran had a VideoConference hearing at 
the RO before the below signing Board member.  


FINDINGS OF FACT

The claim for service connection for PTSD is not plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In order for a claim for service connection for PTSD to be 
considered well-grounded (1) there must be medical evidence 
of a current [PTSD] disability, (2) lay evidence (presumed to 
be credible for these purposes) of an in-service stressor 
(which in a PTSD case is the equivalent of in-service 
incurrence or aggravation); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1977); see 38 C.F.R. § 3.304(f) 
(1998).  

The veteran contends, in essence, that he developed PTSD as a 
result of service.  In that connection, the medical evidence 
establishes that the veteran was diagnosed as having PTSD 
beginning in the 1990s.  In addition, the veteran has 
identified through testimony and correspondences a number of 
stressors while serving aboard the USS DOCKUS 77 including 
racial incidents and several deaths.  For the purpose 
determining whether a claim is well grounded lay evidence of 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) ((citing 
King v. Brown, 5 Vet. App. 19, 21 (1993)).  While the 
evidence demonstrates that the first two prongs of the 
criteria for a well grounded claim for PTSD have been met, 
there is no medical evidence linking the disability to 
service.  The Board notes that pursuant to a Remand dated in 
December 1998 the veteran was afforded an opportunity to 
submit medical evidence relating to the claimed PTSD to 
service including evidence of a private doctor who the 
veteran identified as having treated him for PTSD.  However, 
the record does not reflect that the veteran has submitted 
such evidence.  Thus, the only evidence linking PTSD to 
service is the veteran's representations.  However, the 
veteran, as a lay person, is not qualified to furnish medical 
opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the veteran's personal belief that 
a relationship exists between the veteran's claimed 
disability and his military service cannot serve to prove 
that the disability for which the veteran claims service 
connection was incurred in or aggravated by service.  In the 
absence of competent medical evidence establishing an 
etiological relationship between PTSD and service, the Board 
must conclude that the veteran's claim is not well grounded.  
Cohen v. Brown at 132 ((citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  

The Board notes that the veteran has also represented that he 
witnessed a friend burn to death while serving in Vietnam, 
and a VA clinician in June 1992 entered an assessment of 
ineffective coping skills related to combat in Vietnam and 
substance abuse.  The Board points out, however, the claimed 
stressor has not been verified, and there is no evidence that 
the veteran served in Vietnam.  Thus, the claim fails.  See 
Samuels v. Brown, 11 Vet. App. 433 (1999).  In addition, the 
record does not establish that the veteran was involved in 
combat.  The United States Court of Appeals for Veterans 
Claims has held that VA is not bound to accept medical 
opinions that a veteran's psychological problems are related 
to combat in Vietnam.  Swann v. Brown, 5 Vet. App. 229 
(1993).  The Board notes that even if the veteran had engaged 
in combat and experienced the alleged stressor, the veteran 
is still required to submit medical evidence that establishes 
that his current disability is related to a claimed service 
injury to establish a well grounded claim although the 
veteran has submitted evidence that shows that he incurred an 
injury in service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Wade v. West 11 Vet. App. 302 (1998).  As indicated 
above, the veteran has not done so in this matter.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

Service connection for PTSD is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 

